Citation Nr: 1216769	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1988 to June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2011 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Board remanded the claim in May 2011, a medical opinion was requested for the Veteran's service connection claim for acquired psychiatric disability.  The examiner was to respond as to whether it is at least as likely as not (a 50% or higher degree of probability) that such current acquired psychiatric disability was manifested during the Veteran's active duty service or is otherwise causally related to such service.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  

Although the VA examiner provided a nexus opinion in June 2011, the Board finds that the opinion was not couched in the same language that the question was posed.  Here, the VA examiner opined that the Veteran's adjustment disorder with depressed mood-chronic "appears to be related to his to his physical disability due to a work related injury rather than his military service."  (Emphasis added).  The VA examiner continued, "His primary cause of distress appears to be the depressive symptoms related to the pain and limitations of his physical disability which stems from a work related accident."  (Emphasis added).  In view of the very specific legal standard of proof which the Board must apply to veterans' claims, the Board must view the language of the opinion as arguably unclear and inadequate.  Further action is necessary to allow for an informed appellate review. 

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be forwarded to the June 2011 VA examiner for review and an addendum to the examination report indicating whether it is at least as likely as not (a 50% or higher degree of probability) that the diagnosed psychiatric disorder was manifested during service or it otherwise causally related to service.  The examiner should set forth his or her reasons for such opinion. 

If the June 2011 VA examiner is no longer available, the RO should schedule the Veteran for another VA psychiatric examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should report all current psychiatric disabilities diagnosed on examination.  

As to each current diagnosed acquired psychiatric disability, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that such current acquired psychiatric disability was manifested during the Veteran's active duty service or is otherwise causally related to such service?

		The examiner should set forth his or her reasons for such opinion.

2.  In the interest of avoiding further remand, the RO should review the addendum or new opinion to ensure that it is expressly responsive to the posed question and supported by reasons for the opinion. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


